

115 S480 IS: Multinational Species Conservation Funds Semipostal Stamp Reauthorization Act of 2017
U.S. Senate
2017-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 480IN THE SENATE OF THE UNITED STATESMarch 1, 2017Mr. Portman (for himself and Mr. Udall) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo reauthorize the Multinational Species Conservation Funds Semipostal Stamp.
	
 1.Short TitleThis Act may be cited as the Multinational Species Conservation Funds Semipostal Stamp Reauthorization Act of 2017.
 2.ReauthorizationSection 2(c)(2) of the Multinational Species Conservation Funds Semipostal Stamp Act of 2010 (39 U.S.C. 416 note) is amended by striking 6 years and inserting 10 years.